DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 4/29/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-20 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 4/29/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 4/26/2022.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. US 11337108. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 1:
U.S. Patent No. US 11337108 discloses:

U.S. Patent Application 17/729,567
U.S. Patent No. US 11337108
A method, comprising:

receiving session initiation protocol (SIP) messages from user equipment devices (UEs) via wireless uplink connections;


monitoring a rate of the SIP messages received from the UEs;

identifying that the rate of received SIP messages exceeds a first threshold during a first period of time; and

reducing congestion on the wireless uplink connections by sending SIP response messages to instruct the UEs to resend the SIP messages using time delays that vary between different UEs.
A method, comprising: 

receiving session initiation protocol (SIP) messages from user equipment devices (UEs) via established wireless uplink connections; 

monitoring a rate of the SIP messages received from the UEs; 

identifying whether the rate of received SIP messages exceeds a first threshold during a first period of time; 

generating predetermined time delays to randomly vary between different UEs and to shape a cumulative distribution of SIP messages resent by the UEs; and

sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections upon identifying that the rate of received SIP messages exceeded the first threshold over the first period of time, wherein the sent SIP response messages instruct the UEs to resend the SIP messages after the predetermined time delays. (claim 1)



As to claim 2:
U.S. Patent No. US 11337108 discloses:
The method wherein upon reducing congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing sending of SIP response messages to reduce congestion upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.
	(“The method of claim 1, wherein upon sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections, the method further comprises: identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and ceasing the sending of SIP response messages to reduce congestion on the wireless link upon identifying that the rate of received SIP messages decreased below the second threshold during a second period of time.” (claim 2)

As to claim 3:
U.S. Patent No. US 11337108 discloses:
The method wherein the receiving SIP messages from the UEs further comprises:
receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.
(“The method of claim 1, wherein the receiving SIP messages from the UEs further comprises: receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.”; claim 3)

As to claim 4:
U.S. Patent No. US 11337108 discloses:
The method wherein the predetermined time delays are based on a class of user.
(“The method of claim 1, wherein the predetermined time delays are based on a class of user.”; claim 4)

As to claim 5:
U.S. Patent No. US 11337108 discloses:
A method wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.
(“The method of claim 1, wherein sending SIP response messages further comprise: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.”; (claim 5)

As to claim 6:
U.S. Patent No. US 11337108 discloses:
The method wherein the SIP response messages include provisional response codes.
(“The method of claim 1, wherein the SIP response messages include provisional response codes.”; claim 6)

As to claim 7:
U.S. Patent No. US 11337108 discloses:
A method wherein the first threshold and second threshold include overload control activate rates associated with a base station 
(“The method of claim 2, wherein the first threshold and second threshold include overload control activate rates associated with a base station.”; claim 7)

As to claim 8:
U.S. Patent No. US 11337108 discloses:

U.S. Patent Application 17/729,567
U.S. Patent No. US 11337108
A network device, comprising: a network interface; a memory configured to store instructions; and a processor coupled to the communication interface and the memory, wherein the processor is configured to execute the instructions stored in the memory to: receive session initiation protocol (SIP) messages from user equipment devices (UEs) via wireless uplink connections, monitor a rate of the SIP messages received from the UEs, identify that the rate of received SIP messages exceeds a first threshold during a first period of time, and
reduce congestion on the wireless uplink connections by sending SIP response messages to instruct the UEs to resend the SIP messages using time delays that vary between different UEs
A network device, comprising: a network interface; a memory configured to store instructions; and a processor coupled to the network interface and the memory, wherein the processor is configured to execute the instructions stored in the memory to: receive session initiation protocol (SIP) messages from user equipment devices (UEs) via established wireless uplink connections, monitor a rate of the SIP messages received from the UEs, identify whether the rate of received SIP messages exceeds a first threshold during a first period of time, generate predetermined time delays to randomly vary between different UEs and to shape a cumulative distribution of SIP messages resent by the UEs, and send SIP response messages to the UEs to reduce congestion on the wireless uplink connections upon identifying that the rate of received SIP messages exceeded the first threshold over the first period of time, wherein the sent SIP response messages instruct the UEs to resend the SIP messages after the predetermined time delays. (claim 8)



As to claim 9:
U.S. Patent No. US 11337108 discloses:
The method wherein upon reducing congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing sending of SIP response messages to reduce congestion upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.
	(“The method of claim 1, wherein upon sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections, the method further comprises: identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and ceasing the sending of SIP response messages to reduce congestion on the wireless link upon identifying that the rate of received SIP messages decreased below the second threshold during a second period of time.” (claim 9)

As to claim 10:
U.S. Patent No. US 11337108 discloses:
The method wherein the receiving SIP messages from the UEs further comprises:
receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.
(“The method of claim 1, wherein the receiving SIP messages from the UEs further comprises: receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.”; claim 10)

As to claim 11:
U.S. Patent No. US 11337108 discloses:
The method wherein the predetermined time delays are based on a class of user.
(“The method of claim 1, wherein the predetermined time delays are based on a class of user.”; claim 11)

As to claim 12:
U.S. Patent No. US 11337108 discloses:
A method wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.
(“The method of claim 1, wherein sending SIP response messages further comprise: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.”; (claim 12)

As to claim 13:
U.S. Patent No. US 11337108 discloses:
The method wherein the SIP response messages include provisional response codes.
(“The method of claim 1, wherein the SIP response messages include provisional response codes.”; claim 13)

As to claim 14:
U.S. Patent No. US 11337108 discloses:
A method wherein the first threshold and second threshold include overload control activate rates associated with a base station 
(“The method of claim 2, wherein the first threshold and second threshold include overload control activate rates associated with a base station.”; claim 14)

As to claim 15:
U.S. Patent No. US 11337108 discloses:

U.S. Patent Application 17/729,567
U.S. Patent No. US 11337108
A non-transitory computer-readable medium comprising instructions, which, when executed by a processor, cause the processor to:

receive session initiation protocol (SIP) messages from user equipment devices (UEs) via wireless uplink connections;

monitor a rate of the SIP messages received from the UEs;

identify that the rate of received SIP messages exceeds a first threshold during a first period of time; and

reduce congestion on the wireless uplink connections by sending SIP response messages to instruct the UEs to resend the SIP messages using time delays that vary between different UEs.
A non-transitory computer-readable medium comprising instructions, which, when executed by a processor, cause the processor to: receive session initiation protocol (SIP) messages from user equipment devices (UEs) via established wireless uplink connections; monitor a rate of the SIP messages received from the UEs; identify whether the rate of received SIP messages exceeds a first threshold during a first period of time; generate predetermined time delays to randomly vary between different UEs and to shape a cumulative distribution of SIP messages resent by the UEs; and send SIP response messages to the UEs to reduce congestion on the wireless uplink connections upon identifying that the rate of received SIP messages exceeded the first threshold over the first period of time, wherein the sent SIP response messages instruct the UEs to resend the SIP messages after the predetermined time delays. (claim 15)


As to claim 16:
U.S. Patent No. US 11337108 discloses:
The method wherein upon reducing congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing sending of SIP response messages to reduce congestion upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.
	(“The method of claim 1, wherein upon sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections, the method further comprises: identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and ceasing the sending of SIP response messages to reduce congestion on the wireless link upon identifying that the rate of received SIP messages decreased below the second threshold during a second period of time.” (claim 16)

As to claim 17:
U.S. Patent No. US 11337108 discloses:
The method wherein the receiving SIP messages from the UEs further comprises:
receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.
(“The method of claim 1, wherein the receiving SIP messages from the UEs further comprises: receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.”; claim 17)

As to claim 18:
U.S. Patent No. US 11337108 discloses:
The method wherein the predetermined time delays are based on a class of user.
(“The method of claim 1, wherein the predetermined time delays are based on a class of user.”; claim 18)

As to claim 19:
U.S. Patent No. US 11337108 discloses:
A method wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.
(“The method of claim 1, wherein sending SIP response messages further comprise: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.”; (claim 19)

As to claim 20:
U.S. Patent No. US 11337108 discloses:
The method wherein the SIP response messages include provisional response codes.
(“The method of claim 1, wherein the SIP response messages include provisional response codes.”; claim 20)


Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “monitoring a rate...” and “identifying that the rate...” as noted claim 1 and similarly as noted in claims 8 and 15 are considered as being recited with additional elements which integrate the potential abstract idea into a practical application are considered as not capable of being performed in the human mind and the claims are therefore considered as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022).

As to claim 1:
Mantripragada et al. discloses:
A method, comprising:
receiving session initiation protocol (SIP) messages from user equipment devices (UEs)...connections;
(“Stateful inspection engine 514 runs a finite state machine (FSM) with full termination and proxy capabilities. The FSM is a SIP and SCCP-based logical entity that receives and processes INVITE messages as a user agent server (UAS). It also acts as a User Agent Client (UAC) that determines how the request should be answered and how to initiate outbound calls. Stateful inspection engine 514 maintains complete call state, can terminate and reopen new connections in both ingress and egress directions, encrypt and decrypt traffic and participate in all call requests.”; Mantripragada et al.; 0077)
(“[0070] According to one embodiment, rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack. Alternatively, all the incoming traffic from the user/user-group/domain/IP-range may be blocked.”; Mantripragada et al.; 0070)
(“FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252. SIP proxy server 263 (sip.atlanta.com) queries DNS server 261 to resolve UA 252's domain (biloxy.com) via 205 and 206 and requests SIP redirect server 262 to redirect UA 251's call request when UA 252 is outside the range of the SIP proxy server 263. After UA 251's call request arrives (sip.biloxy.com) either via SIP proxy server 263 or SIP redirect server 262 over network 299, SIP proxy server 264 queries location service 265 to resolve UA 252's internal address. UA 252's phone rings and, when followed by an affirmative response by UA 252, the media connection flow is directly established between UA 251 and 252.”; Mantripragada et al.; 0030)
(where
“User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252”/” SIP and SCCP-based logical entity that receives and processes INVITE messages as a user agent server (UAS)”/”all the incoming traffic from the user/user-group” maps to “receiving session initiation protocol (SIP) messages from user equipment devices (UEs)”, where “receives”/”INVITE message 203”/”incoming” maps to “receiving”, “SIP call”/”SIP...INVITE” maps to “SIP messages”, “from UA 251”/”from the user”/”as a user agent server” maps to “from user equipment devices (UEs)”

monitoring a rate of the SIP messages received from the UEs;
(where
“rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack. Alternatively, all the incoming traffic from the user”/”SIP and SCCP-based logical entity that receives and processes INVITE messages” maps to “monitoring a rate of the SIP messages received from the UEs”, “counter” maps to “monitoring”, “rate” maps to “rate”, “SIP...INVITE messages” maps to “SIP messages”, “from the user” maps to “from the UEs”
“media connection flow” maps to “connections”

identifying that the rate of received SIP messages exceeds a first threshold during a first period of time; and
(“Rate engine 512 is responsible for ensuring that packet flows conform to the specified rate flow constraints. For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message. Rate engine 512 then checks to see if the updated rate counter has crossed any configured threshold based on the various parameters being monitored. If the updated rate counter does not exceed its corresponding threshold for the specific user (or an application), rate engine 512 processes the received packet to continue; otherwise rate engine 512 stops processing the packet further and blocks the connection flow concluding that the received packet is untrustworthy. If there is no prior AOR entry (i.e. new subscriber), rate engine 512 stores all user specific information into a new record entry (e.g., IP, port, call-ID, contact, contact sequence number (CSeq), date) with a rate counter initialized. According to one embodiment, a new user falls into one of three user profile categories, `trusted user,` untrusted user' or `unclassified user.`”; Mantripragada et al.; 0069)
(where
“For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message”/”received packet may be dropped immediately or after some time” maps to “during a first period of time”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret the time period between “based on the time of the previously received message” and the time associated with “received packet...immediately” as a period of time which maps to “first period of time” where the “rate counter” is considered as based on the “time of the previously received message” and the time associated with “immediately”
“rate” maps to “rate”,
“SIP...INVITE messages” maps to “SIP messages”
“If the updated rate counter does not exceed its corresponding threshold for the specific user (or an application), rate engine 512 processes the received packet to continue; otherwise rate engine 512 stops processing the packet further” maps to “exceeds a first threshold”, where “exceed” maps to “exceeds”, “threshold” maps to “first threshold”

reducing congestion on ...connections by sending SIP response messages ...
(“According to one embodiment, the present system and method detects and protects against a suite of voice and data denial-of-service (DOS/DDOS/VDOS/VDDOS) attacks referred to as DOS attacks. DOS attacks are typically one of the two kinds: resource starvation or resource unavailable.”; Manitripragada et al.; 0081)
(“Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay.”; Manitriprada et al.; 0063)
(where
“protects against ...DOS...attacks”/”indicating a DOS attack. Alternatively, all the incoming traffic from the user/user-group/domain/IP-range may be blocked”/”media connection flow” maps to “reducing congestion on ...connections” , where “DOS attack” maps to “congestion”, “protects”/”may be blocked” maps to “reducing”, “media connection flow” maps to “connections”
“retry-after-mechanism”/”retry mechanism which retries the original request after a time delay” maps to “by sending SIP response messages”, where Sparks et al. teaches performing a “retry” which is associated with a response to a SIP message which includes a Retry-After header filed (see para. 0019)

      	Mantipragada et al. teaches denial of service/threat detection capability and denial of service prevention/amelioration based upon a SIP message rate counter threshold which detects a denial of service attack when the message rate count is greater than the message rate counter threshold and based on the rate counter performs a retry-after-mechanism.
      
Mantripragada et al. as described above does not explicitly teach:
via wireless uplink
the wireless uplink 
to instruct the UEs to resend the ... messages using time delays that vary between different UEs.

However, Sparks et al. further teaches a random capability which includes:
to instruct the UEs to resend the ... messages using time delays that vary between different UEs.
(“FIG. 1C illustrates the conventional use of DNS records for redistributing network traffic to unaffected network servers during congestion or partial failure of another network server. As shown in FIG. 1C, if SIP AS A 102 becomes severely congested or otherwise unavailable, AS A 102 may notify SIP Proxy 100 that no further traffic should be sent to AS A 102 (until a retry period has expired) by sending a SIP 5xx (Server Error) message to SIP proxy 100. SIP 5xx responses are failure responses given when a server has erred that indicate that the server is temporarily unable to process the request due to a temporary overloading or maintenance of the server. The server may then indicate when the client should retry the request in a Retry-After header field (e.g., a randomly chosen value of between 0 and 10 seconds). If no Retry-After is given, the client acts as if it had received a 500 (Server Internal Error) response which indicates that the server encountered an unexpected condition that prevented it from fulfilling the request. Upon receipt of a 5xx message, SIP proxy 100 directs 100% of its application traffic to AS B 104 as the only remaining AS in the list.”; Sparks et al.; 0019)
(“In a SIP network, a SIP proxy may be connected to a plurality of SIP application servers for distributing SIP traffic among the ASs. As used herein, a "SIP proxy" refers to an intermediary device in a SIP network that acts as both a server and a client for the purpose of making requests on behalf of other clients and primarily plays the role of routing messages to one or more associated devices.”; Sparks et al.; 0004)
(where
“The server may then indicate when the client should retry the request in a Retry-After header field (e.g., a randomly chosen value of between 0 and 10 seconds)”/”clients” maps to “to instruct the UEs to resend the ... messages using time delays that vary between different UEs”, where “client” maps to “UEs”, “indicate” maps to “instruct”,  “retry” maps to “resend”, “request” maps to “messages”, “when...between 0 and 10 seconds” maps to “using time delays”, “randomly chosen value between 0 and 10 seconds”/”clients” maps to “using time delays that vary between different UEs”
      
	Sparks et al. teaches indicating client devices should retry a request randomly based on time.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random capability of Spark et al. into Mantripragada et al. By modifying the messaging/processing of Mantripragada et al. to include the random capability as taught by the messaging/processing of Sparks et al., the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved traffic throttling (Sparks et al.; 0022) are achieved.

However, Chiang further teaches an access point capability which includes:
via wireless uplink
the wireless uplink 
(“Accessing the IMS core through a Wi-Fi access network typically involves the UE 100 communicating with the IMS core through a Wi-Fi access point (AP). Providing access to the IMS core through non-3GPP RANs has opened the door to recent advancements in IMS-based services, such as the introduction of Wi-Fi calling, which allows users to initiate and receive calls over an available Wi-Fi AP.”; Chiang; 0020)
(“Session Initiation Protocol (SIP) may be used for transmitting messages, such as registration messages (e.g., registration requests), subscription messages, communication session messages, and the like, to the IMS core (e.g., to the IMS nodes 102), and for receiving messages (e.g., registration responses) therefrom. SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions (e.g., a multimedia telephony call) over packet networks, and to authenticate access to IMS-based services. As used herein, a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol, and a “SIP response” is a message that is sent from the IMS core (e.g., from any of the IMS nodes 102 in FIG. 1) to a UE, such as the UE 100, using SIP protocol.”; Chiang; 0024)
(where
“allows users to initiate and receive calls over an available Wi-Fi AP”/” a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol,”/FIG. 1 maps to “wireless uplink”, where “Wi-Fi” maps to “wireless”, “message that is sent from a UE...to the IMS core” via “Wi-Fi” is considered as requiring an “uplink” in order to perform “sent from”

	Chiang teaches a Wi-FI access point for performing SIP communication between a UE and an IMS core.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access point capability of Chiang into Mantripragada et al. By modifying the service provider network/telecommunications network of Mantripragada et al. to include the access point capability as taught by the network of Chiang, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved registration (Chiang; 0009) are achieved.

As to claim 8:
Mantripragada et al. discloses:
A network device, comprising: a network interface; a memory configured to store instructions; and a processor coupled to the communication interface and the memory, wherein the processor is configured to execute the instructions stored in the memory to: 
receive session initiation protocol (SIP) messages from user equipment devices (UEs) via ... connections, 
 (“Stateful inspection engine 514 runs a finite state machine (FSM) with full termination and proxy capabilities. The FSM is a SIP and SCCP-based logical entity that receives and processes INVITE messages as a user agent server (UAS). It also acts as a User Agent Client (UAC) that determines how the request should be answered and how to initiate outbound calls. Stateful inspection engine 514 maintains complete call state, can terminate and reopen new connections in both ingress and egress directions, encrypt and decrypt traffic and participate in all call requests.”; Mantripragada et al.; 0077)
(“[0070] According to one embodiment, rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack. Alternatively, all the incoming traffic from the user/user-group/domain/IP-range may be blocked.”; Mantripragada et al.; 0070)
(“FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252. SIP proxy server 263 (sip.atlanta.com) queries DNS server 261 to resolve UA 252's domain (biloxy.com) via 205 and 206 and requests SIP redirect server 262 to redirect UA 251's call request when UA 252 is outside the range of the SIP proxy server 263. After UA 251's call request arrives (sip.biloxy.com) either via SIP proxy server 263 or SIP redirect server 262 over network 299, SIP proxy server 264 queries location service 265 to resolve UA 252's internal address. UA 252's phone rings and, when followed by an affirmative response by UA 252, the media connection flow is directly established between UA 251 and 252.”; Mantripragada et al.; 0030)
(where
See FIG. 8 for “processor”, “memory”, etc.
“User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252”/” SIP and SCCP-based logical entity that receives and processes INVITE messages as a user agent server (UAS)”/”all the incoming traffic from the user/user-group” maps to “receiving session initiation protocol (SIP) messages from user equipment devices (UEs)”, where “receives”/”INVITE message 203”/”incoming” maps to “receiving”, “SIP call”/”SIP...INVITE” maps to “SIP messages”, “from UA 251”/”from the user”/”as a user agent server” maps to “from user equipment devices (UEs)”

monitor a rate of the SIP messages received from the UEs, 
 (where
“rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack. Alternatively, all the incoming traffic from the user”/”SIP and SCCP-based logical entity that receives and processes INVITE messages” maps to “monitoring a rate of the SIP messages received from the UEs”, “counter” maps to “monitoring”, “rate” maps to “rate”, “SIP...INVITE messages” maps to “SIP messages”, “from the user” maps to “from the UEs”
“media connection flow” maps to “connections”

identify that the rate of received SIP messages exceeds a first threshold during a first period of time, and
 (“Rate engine 512 is responsible for ensuring that packet flows conform to the specified rate flow constraints. For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message. Rate engine 512 then checks to see if the updated rate counter has crossed any configured threshold based on the various parameters being monitored. If the updated rate counter does not exceed its corresponding threshold for the specific user (or an application), rate engine 512 processes the received packet to continue; otherwise rate engine 512 stops processing the packet further and blocks the connection flow concluding that the received packet is untrustworthy. If there is no prior AOR entry (i.e. new subscriber), rate engine 512 stores all user specific information into a new record entry (e.g., IP, port, call-ID, contact, contact sequence number (CSeq), date) with a rate counter initialized. According to one embodiment, a new user falls into one of three user profile categories, `trusted user,` untrusted user' or `unclassified user.`”; Mantripragada et al.; 0069)
(where
“For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message”/”received packet may be dropped immediately or after some time” maps to “during a first period of time”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret the time period between “based on the time of the previously received message” and the time associated with “received packet...immediately” as a period of time which maps to “first period of time” where the “rate counter” is considered as based on the “time of the previously received message” and the time associated with “immediately”
“rate” maps to “rate”,
“SIP...INVITE messages” maps to “SIP messages”
“If the updated rate counter does not exceed its corresponding threshold for the specific user (or an application), rate engine 512 processes the received packet to continue; otherwise rate engine 512 stops processing the packet further” maps to “exceeds a first threshold”, where “exceed” maps to “exceeds”, “threshold” maps to “first threshold”

reduce congestion on ...connections by sending SIP response messages ...
(“According to one embodiment, the present system and method detects and protects against a suite of voice and data denial-of-service (DOS/DDOS/VDOS/VDDOS) attacks referred to as DOS attacks. DOS attacks are typically one of the two kinds: resource starvation or resource unavailable.”; Manitripragada et al.; 0081)
(“Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay.”; Manitriprada et al.; 0063)
(where
“protects against ...DOS...attacks”/”indicating a DOS attack. Alternatively, all the incoming traffic from the user/user-group/domain/IP-range may be blocked”/”media connection flow” maps to “reducing congestion on ...connections” , where “DOS attack” maps to “congestion”, “protects”/”may be blocked” maps to “reducing”, “media connection flow” maps to “connections”
“retry-after-mechanism”/”retry mechanism which retries the original request after a time delay” maps to “by sending SIP response messages”, where Sparks et al. teaches performing a “retry” which is associated with a response to a SIP message which includes a Retry-After header filed (see para. 0019)

      	Mantipragada et al. teaches denial of service/threat detection capability and denial of service prevention/amelioration based upon a SIP message rate counter threshold which detects a denial of service attack when the message rate count is greater than the message rate counter threshold and based on the rate counter performs a retry-after-mechanism.
      
Mantripragada et al. as described above does not explicitly teach:
via wireless uplink
the wireless uplink 
to instruct the UEs to resend the ... messages using time delays that vary between different UEs.

However, Sparks et al. further teaches a random capability which includes:
to instruct the UEs to resend the ... messages using time delays that vary between different UEs.
(“FIG. 1C illustrates the conventional use of DNS records for redistributing network traffic to unaffected network servers during congestion or partial failure of another network server. As shown in FIG. 1C, if SIP AS A 102 becomes severely congested or otherwise unavailable, AS A 102 may notify SIP Proxy 100 that no further traffic should be sent to AS A 102 (until a retry period has expired) by sending a SIP 5xx (Server Error) message to SIP proxy 100. SIP 5xx responses are failure responses given when a server has erred that indicate that the server is temporarily unable to process the request due to a temporary overloading or maintenance of the server. The server may then indicate when the client should retry the request in a Retry-After header field (e.g., a randomly chosen value of between 0 and 10 seconds). If no Retry-After is given, the client acts as if it had received a 500 (Server Internal Error) response which indicates that the server encountered an unexpected condition that prevented it from fulfilling the request. Upon receipt of a 5xx message, SIP proxy 100 directs 100% of its application traffic to AS B 104 as the only remaining AS in the list.”; Sparks et al.; 0019)
(“In a SIP network, a SIP proxy may be connected to a plurality of SIP application servers for distributing SIP traffic among the ASs. As used herein, a "SIP proxy" refers to an intermediary device in a SIP network that acts as both a server and a client for the purpose of making requests on behalf of other clients and primarily plays the role of routing messages to one or more associated devices.”; Sparks et al.; 0004)
(where
“The server may then indicate when the client should retry the request in a Retry-After header field (e.g., a randomly chosen value of between 0 and 10 seconds)”/”clients” maps to “to instruct the UEs to resend the ... messages using time delays that vary between different UEs”, where “client” maps to “UEs”, “indicate” maps to “instruct”,  “retry” maps to “resend”, “request” maps to “messages”, “when...between 0 and 10 seconds” maps to “using time delays”, “randomly chosen value between 0 and 10 seconds”/”clients” maps to “using time delays that vary between different UEs”
      
	Sparks et al. teaches indicating client devices should retry a request randomly based on time.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random capability of Spark et al. into Mantripragada et al. By modifying the messaging/processing of Mantripragada et al. to include the random capability as taught by the messaging/processing of Sparks et al., the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved traffic throttling (Sparks et al.; 0022) are achieved.

However, Chiang further teaches an access point capability which includes:
via wireless uplink
the wireless uplink 
(“Accessing the IMS core through a Wi-Fi access network typically involves the UE 100 communicating with the IMS core through a Wi-Fi access point (AP). Providing access to the IMS core through non-3GPP RANs has opened the door to recent advancements in IMS-based services, such as the introduction of Wi-Fi calling, which allows users to initiate and receive calls over an available Wi-Fi AP.”; Chiang; 0020)
(“Session Initiation Protocol (SIP) may be used for transmitting messages, such as registration messages (e.g., registration requests), subscription messages, communication session messages, and the like, to the IMS core (e.g., to the IMS nodes 102), and for receiving messages (e.g., registration responses) therefrom. SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions (e.g., a multimedia telephony call) over packet networks, and to authenticate access to IMS-based services. As used herein, a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol, and a “SIP response” is a message that is sent from the IMS core (e.g., from any of the IMS nodes 102 in FIG. 1) to a UE, such as the UE 100, using SIP protocol.”; Chiang; 0024)
(where
“allows users to initiate and receive calls over an available Wi-Fi AP”/” a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol,”/FIG. 1 maps to “wireless uplink”, where “Wi-Fi” maps to “wireless”, “message that is sent from a UE...to the IMS core” via “Wi-Fi” is considered as requiring an “uplink” in order to perform “sent from”

	Chiang teaches a Wi-FI access point for performing SIP communication between a UE and an IMS core.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access point capability of Chiang into Mantripragada et al. By modifying the service provider network/telecommunications network of Mantripragada et al. to include the access point capability as taught by the network of Chiang, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved registration (Chiang; 0009) are achieved.

As to claim 15:
Mantripragada et al. discloses:
A non-transitory computer-readable medium comprising instructions, which, when executed by a processor, cause the processor to:
receive session initiation protocol (SIP) messages from user equipment devices (UEs)...connections;
(“Stateful inspection engine 514 runs a finite state machine (FSM) with full termination and proxy capabilities. The FSM is a SIP and SCCP-based logical entity that receives and processes INVITE messages as a user agent server (UAS). It also acts as a User Agent Client (UAC) that determines how the request should be answered and how to initiate outbound calls. Stateful inspection engine 514 maintains complete call state, can terminate and reopen new connections in both ingress and egress directions, encrypt and decrypt traffic and participate in all call requests.”; Mantripragada et al.; 0077)
(“[0070] According to one embodiment, rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack. Alternatively, all the incoming traffic from the user/user-group/domain/IP-range may be blocked.”; Mantripragada et al.; 0070)
(“FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252. SIP proxy server 263 (sip.atlanta.com) queries DNS server 261 to resolve UA 252's domain (biloxy.com) via 205 and 206 and requests SIP redirect server 262 to redirect UA 251's call request when UA 252 is outside the range of the SIP proxy server 263. After UA 251's call request arrives (sip.biloxy.com) either via SIP proxy server 263 or SIP redirect server 262 over network 299, SIP proxy server 264 queries location service 265 to resolve UA 252's internal address. UA 252's phone rings and, when followed by an affirmative response by UA 252, the media connection flow is directly established between UA 251 and 252.”; Mantripragada et al.; 0030)
(where
“User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252”/” SIP and SCCP-based logical entity that receives and processes INVITE messages as a user agent server (UAS)”/”all the incoming traffic from the user/user-group” maps to “receiving session initiation protocol (SIP) messages from user equipment devices (UEs)”, where “receives”/”INVITE message 203”/”incoming” maps to “receiving”, “SIP call”/”SIP...INVITE” maps to “SIP messages”, “from UA 251”/”from the user”/”as a user agent server” maps to “from user equipment devices (UEs)”

monitoring a rate of the SIP messages received from the UEs;
(where
“rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack. Alternatively, all the incoming traffic from the user”/”SIP and SCCP-based logical entity that receives and processes INVITE messages” maps to “monitoring a rate of the SIP messages received from the UEs”, “counter” maps to “monitoring”, “rate” maps to “rate”, “SIP...INVITE messages” maps to “SIP messages”, “from the user” maps to “from the UEs”
“media connection flow” maps to “connections”

identifying that the rate of received SIP messages exceeds a first threshold during a first period of time; and
(“Rate engine 512 is responsible for ensuring that packet flows conform to the specified rate flow constraints. For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message. Rate engine 512 then checks to see if the updated rate counter has crossed any configured threshold based on the various parameters being monitored. If the updated rate counter does not exceed its corresponding threshold for the specific user (or an application), rate engine 512 processes the received packet to continue; otherwise rate engine 512 stops processing the packet further and blocks the connection flow concluding that the received packet is untrustworthy. If there is no prior AOR entry (i.e. new subscriber), rate engine 512 stores all user specific information into a new record entry (e.g., IP, port, call-ID, contact, contact sequence number (CSeq), date) with a rate counter initialized. According to one embodiment, a new user falls into one of three user profile categories, `trusted user,` untrusted user' or `unclassified user.`”; Mantripragada et al.; 0069)
(where
“For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message”/”received packet may be dropped immediately or after some time” maps to “during a first period of time”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret the time period between “based on the time of the previously received message” and the time associated with “received packet...immediately” as a period of time which maps to “first period of time” where the “rate counter” is considered as based on the “time of the previously received message” and the time associated with “immediately”
“rate” maps to “rate”,
“SIP...INVITE messages” maps to “SIP messages”
“If the updated rate counter does not exceed its corresponding threshold for the specific user (or an application), rate engine 512 processes the received packet to continue; otherwise rate engine 512 stops processing the packet further” maps to “exceeds a first threshold”, where “exceed” maps to “exceeds”, “threshold” maps to “first threshold”

reducing congestion on ...connections by sending SIP response messages ...
(“According to one embodiment, the present system and method detects and protects against a suite of voice and data denial-of-service (DOS/DDOS/VDOS/VDDOS) attacks referred to as DOS attacks. DOS attacks are typically one of the two kinds: resource starvation or resource unavailable.”; Manitripragada et al.; 0081)
(“Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay.”; Manitriprada et al.; 0063)
(where
“protects against ...DOS...attacks”/”indicating a DOS attack. Alternatively, all the incoming traffic from the user/user-group/domain/IP-range may be blocked”/”media connection flow” maps to “reducing congestion on ...connections” , where “DOS attack” maps to “congestion”, “protects”/”may be blocked” maps to “reducing”, “media connection flow” maps to “connections”
“retry-after-mechanism”/”retry mechanism which retries the original request after a time delay” maps to “by sending SIP response messages”, where Sparks et al. teaches performing a “retry” which is associated with a response to a SIP message which includes a Retry-After header filed (see para. 0019)

      	Mantipragada et al. teaches denial of service/threat detection capability and denial of service prevention/amelioration based upon a SIP message rate counter threshold which detects a denial of service attack when the message rate count is greater than the message rate counter threshold and based on the rate counter performs a retry-after-mechanism.
      
Mantripragada et al. as described above does not explicitly teach:
via wireless uplink
the wireless uplink 
to instruct the UEs to resend the ... messages using time delays that vary between different UEs.

However, Sparks et al. further teaches a random capability which includes:
to instruct the UEs to resend the ... messages using time delays that vary between different UEs.
(“FIG. 1C illustrates the conventional use of DNS records for redistributing network traffic to unaffected network servers during congestion or partial failure of another network server. As shown in FIG. 1C, if SIP AS A 102 becomes severely congested or otherwise unavailable, AS A 102 may notify SIP Proxy 100 that no further traffic should be sent to AS A 102 (until a retry period has expired) by sending a SIP 5xx (Server Error) message to SIP proxy 100. SIP 5xx responses are failure responses given when a server has erred that indicate that the server is temporarily unable to process the request due to a temporary overloading or maintenance of the server. The server may then indicate when the client should retry the request in a Retry-After header field (e.g., a randomly chosen value of between 0 and 10 seconds). If no Retry-After is given, the client acts as if it had received a 500 (Server Internal Error) response which indicates that the server encountered an unexpected condition that prevented it from fulfilling the request. Upon receipt of a 5xx message, SIP proxy 100 directs 100% of its application traffic to AS B 104 as the only remaining AS in the list.”; Sparks et al.; 0019)
(“In a SIP network, a SIP proxy may be connected to a plurality of SIP application servers for distributing SIP traffic among the ASs. As used herein, a "SIP proxy" refers to an intermediary device in a SIP network that acts as both a server and a client for the purpose of making requests on behalf of other clients and primarily plays the role of routing messages to one or more associated devices.”; Sparks et al.; 0004)
(where
“The server may then indicate when the client should retry the request in a Retry-After header field (e.g., a randomly chosen value of between 0 and 10 seconds)”/”clients” maps to “to instruct the UEs to resend the ... messages using time delays that vary between different UEs”, where “client” maps to “UEs”, “indicate” maps to “instruct”,  “retry” maps to “resend”, “request” maps to “messages”, “when...between 0 and 10 seconds” maps to “using time delays”, “randomly chosen value between 0 and 10 seconds”/”clients” maps to “using time delays that vary between different UEs”
      
	Sparks et al. teaches indicating client devices should retry a request randomly based on time.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random capability of Spark et al. into Mantripragada et al. By modifying the messaging/processing of Mantripragada et al. to include the random capability as taught by the messaging/processing of Sparks et al., the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved traffic throttling (Sparks et al.; 0022) are achieved.

However, Chiang further teaches an access point capability which includes:
via wireless uplink
the wireless uplink 
(“Accessing the IMS core through a Wi-Fi access network typically involves the UE 100 communicating with the IMS core through a Wi-Fi access point (AP). Providing access to the IMS core through non-3GPP RANs has opened the door to recent advancements in IMS-based services, such as the introduction of Wi-Fi calling, which allows users to initiate and receive calls over an available Wi-Fi AP.”; Chiang; 0020)
(“Session Initiation Protocol (SIP) may be used for transmitting messages, such as registration messages (e.g., registration requests), subscription messages, communication session messages, and the like, to the IMS core (e.g., to the IMS nodes 102), and for receiving messages (e.g., registration responses) therefrom. SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions (e.g., a multimedia telephony call) over packet networks, and to authenticate access to IMS-based services. As used herein, a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol, and a “SIP response” is a message that is sent from the IMS core (e.g., from any of the IMS nodes 102 in FIG. 1) to a UE, such as the UE 100, using SIP protocol.”; Chiang; 0024)
(where
“allows users to initiate and receive calls over an available Wi-Fi AP”/” a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol,”/FIG. 1 maps to “wireless uplink”, where “Wi-Fi” maps to “wireless”, “message that is sent from a UE...to the IMS core” via “Wi-Fi” is considered as requiring an “uplink” in order to perform “sent from”

	Chiang teaches a Wi-FI access point for performing SIP communication between a UE and an IMS core.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access point capability of Chiang into Mantripragada et al. By modifying the service provider network/telecommunications network of Mantripragada et al. to include the access point capability as taught by the network of Chiang, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved registration (Chiang; 0009) are achieved.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Johnson et al. US 20100149972.

As to claim 2:
Mantripragada et al. as described above does not explicitly teach:
wherein upon reducing congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing sending of SIP response messages to reduce congestion upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.

However, Johnson et al. further teaches a threshold capability which includes:
wherein upon reducing congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing sending of SIP response messages to reduce congestion upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.
(“1. A method for handling an overload condition in a communication network, comprising: calculating a retry-after-timer parameter by at least one core signaling network element for at least one edge signaling network element; and sending said retry-after-timer parameter by said at least one core signaling network element to said at least one edge signaling network element, when a total queueing delay of said at least one core signaling network element exceeds a predefined high threshold in a measurement interval, wherein said retry-after-timer parameter is used by said at least one edge signaling network element in an overload control that throttles signaling traffic.
2. The method of claim 1, further comprising: deactivating said overload control by instructing said at least one edge signaling network element to stop throttling said signaling traffic if the total queueing delay of said at least one core signaling element drops below a predefined low threshold in a measurement interval.”; Johnson et al.; claim 1 and claim 2)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Johnson et al. into Mantripragada et al. By modifying the messaging/processing of Mantripragada et al. to include the threshold capability as taught by the messaging/processing of Johnson et al., the benefits of reduced false-positives (Mantripragada et al.; 0087) maximal throughput (Johnson et al.; 0011) are achieved.

As to claim 9:
Mantripragada et al. as described above does not explicitly teach:
wherein upon reducing congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing sending of SIP response messages to reduce congestion upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.

However, Johnson et al. further teaches a threshold capability which includes:
wherein upon reducing congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing sending of SIP response messages to reduce congestion upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.
(“1. A method for handling an overload condition in a communication network, comprising: calculating a retry-after-timer parameter by at least one core signaling network element for at least one edge signaling network element; and sending said retry-after-timer parameter by said at least one core signaling network element to said at least one edge signaling network element, when a total queueing delay of said at least one core signaling network element exceeds a predefined high threshold in a measurement interval, wherein said retry-after-timer parameter is used by said at least one edge signaling network element in an overload control that throttles signaling traffic.
2. The method of claim 1, further comprising: deactivating said overload control by instructing said at least one edge signaling network element to stop throttling said signaling traffic if the total queueing delay of said at least one core signaling element drops below a predefined low threshold in a measurement interval.”; Johnson et al.; claim 1 and claim 2)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Johnson et al. into Mantripragada et al. By modifying the messaging/processing of Mantripragada et al. to include the threshold capability as taught by the messaging/processing of Johnson et al., the benefits of reduced false-positives (Mantripragada et al.; 0087) maximal throughput (Johnson et al.; 0011) are achieved.

As to claim 16:
Mantripragada et al. as described above does not explicitly teach:
wherein upon reducing congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing sending of SIP response messages to reduce congestion upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.

However, Johnson et al. further teaches a threshold capability which includes:
wherein upon reducing congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing sending of SIP response messages to reduce congestion upon identifying that the rate of received SIP messages decreased below the second threshold during the second period of time.
(“1. A method for handling an overload condition in a communication network, comprising: calculating a retry-after-timer parameter by at least one core signaling network element for at least one edge signaling network element; and sending said retry-after-timer parameter by said at least one core signaling network element to said at least one edge signaling network element, when a total queueing delay of said at least one core signaling network element exceeds a predefined high threshold in a measurement interval, wherein said retry-after-timer parameter is used by said at least one edge signaling network element in an overload control that throttles signaling traffic.
2. The method of claim 1, further comprising: deactivating said overload control by instructing said at least one edge signaling network element to stop throttling said signaling traffic if the total queueing delay of said at least one core signaling element drops below a predefined low threshold in a measurement interval.”; Johnson et al.; claim 1 and claim 2)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Johnson et al. into Mantripragada et al. By modifying the messaging/processing of Mantripragada et al. to include the threshold capability as taught by the messaging/processing of Johnson et al., the benefits of reduced false-positives (Mantripragada et al.; 0087) maximal throughput (Johnson et al.; 0011) are achieved.

Claim(s) 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Batteram et al., “SIP Message Prioritization and Its Applications”, 2006, Bell Labs Technical Journal, pp.21-36 (Non-Patent Literature Documents citation #1 listed on IDS dated 4/29/2022).

As to claim 3:
Mantipragada et al. discloses:
wherein the receiving SIP messages from the UEs further comprises:
receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.
(“[0030] FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252.”; Mantripragada et al.; 0030)
(“Preventing access to large number of subscribe notify sessions to increase load on the UC server system. Exploiting the voice mail indicator. Sending large number of SUBSCRIBE, NOTIFY, MESSAGE messages without proper REGISTRATION (all the methods indicated in capital are SIP protocol methods).”; Mantripragada et al.; 0107)
(“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls. For example, UA 252's phone number is registered with registration server 266 and its registration information is stored in location service 265.”; Mantripragada et al.; 0031)

Mantipragada et al. as described above does not explicitly teach:
receiving ..., ...., ..., ..., or a publish messages.

However, Batteram et al. et al. further teaches a publish capability which includes:
receiving ..., ...., ..., ..., or a publish messages.
(“PUBLISH/SUBSCRIBE/NOTIFY messages are used for presence”; Batteram et al.; p. 24, left col., last para.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the publish capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the publish as taught by the message capability of Batteram et al., the benefits of improved performance (Batteram et al.; p.30, two para. from bottom) are achieved.

As to claim 4:
Mantipragada et al. as described above does not explicitly teach:
wherein the predetermined time delays are based on a class of user.

However, Batteram et al. et al. further teaches a priority capability which includes:
wherein the predetermined time delays are based on a class of user.
(“Prioritization policies can also be defined such that different enterprise customers of the service provider are served according to service level agreements (SLAs) negotiated with them. As a result, excessive requests from one customer can be filtered and rejected in order to avoid violation of the SLAs with other customers.”; Batteram et al.; p.24, right col., para. 3)
	(“To avoid retransmissions, instead of dropping a request, it is recommended to respond with an error code, such as 503 service unavailable for congestion control [4], and additionally inserting a “Retry-After:” header in the response.”; Batteram et al.; p.29, left col. last para.
	(where
	“customers...SLA” maps to “class of user”,
	“Retry-After” maps to “predetermined time delays”, where “one customer can be filtered and rejected”, is interpreted as the “one customer” is rejected with a “Retry-After” and “other customers” are not rejected with a “Retry-After”, so there is not delay for the “other customers”, which maps to “based on”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the priority capability as taught by the SLA of Batteram et al., the benefits of improved performance (Batteram et al.; p.30, two para. from bottom) are achieved.

As to claim 10:
Mantipragada et al. discloses:
wherein the receiving SIP messages from the UEs further comprises:
receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.
(“[0030] FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252.”; Mantripragada et al.; 0030)
(“Preventing access to large number of subscribe notify sessions to increase load on the UC server system. Exploiting the voice mail indicator. Sending large number of SUBSCRIBE, NOTIFY, MESSAGE messages without proper REGISTRATION (all the methods indicated in capital are SIP protocol methods).”; Mantripragada et al.; 0107)
(“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls. For example, UA 252's phone number is registered with registration server 266 and its registration information is stored in location service 265.”; Mantripragada et al.; 0031)

Mantipragada et al. as described above does not explicitly teach:
receiving ..., ...., ..., ..., or a publish messages.

However, Batteram et al. et al. further teaches a publish capability which includes:
receiving ..., ...., ..., ..., or a publish messages.
(“PUBLISH/SUBSCRIBE/NOTIFY messages are used for presence”; Batteram et al.; p. 24, left col., last para.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the publish capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the publish as taught by the message capability of Batteram et al., the benefits of improved performance (Batteram et al.; p.30, two para. from bottom) are achieved.

As to claim 11:
Mantipragada et al. as described above does not explicitly teach:
wherein the predetermined time delays are based on a class of user.

However, Batteram et al. et al. further teaches a priority capability which includes:
wherein the predetermined time delays are based on a class of user.
(“Prioritization policies can also be defined such that different enterprise customers of the service provider are served according to service level agreements (SLAs) negotiated with them. As a result, excessive requests from one customer can be filtered and rejected in order to avoid violation of the SLAs with other customers.”; Batteram et al.; p.24, right col., para. 3)
	(“To avoid retransmissions, instead of dropping a request, it is recommended to respond with an error code, such as 503 service unavailable for congestion control [4], and additionally inserting a “Retry-After:” header in the response.”; Batteram et al.; p.29, left col. last para.
	(where
	“customers...SLA” maps to “class of user”,
	“Retry-After” maps to “predetermined time delays”, where “one customer can be filtered and rejected”, is interpreted as the “one customer” is rejected with a “Retry-After” and “other customers” are not rejected with a “Retry-After”, so there is not delay for the “other customers”, which maps to “based on”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the priority capability as taught by the SLA of Batteram et al., the benefits of improved performance (Batteram et al.; p.30, two para. from bottom) are achieved.

As to claim 17:
Mantipragada et al. discloses:
wherein the receiving SIP messages from the UEs further comprises:
receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.
(“[0030] FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252.”; Mantripragada et al.; 0030)
(“Preventing access to large number of subscribe notify sessions to increase load on the UC server system. Exploiting the voice mail indicator. Sending large number of SUBSCRIBE, NOTIFY, MESSAGE messages without proper REGISTRATION (all the methods indicated in capital are SIP protocol methods).”; Mantripragada et al.; 0107)
(“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls. For example, UA 252's phone number is registered with registration server 266 and its registration information is stored in location service 265.”; Mantripragada et al.; 0031)

Mantipragada et al. as described above does not explicitly teach:
receiving ..., ...., ..., ..., or a publish messages.

However, Batteram et al. et al. further teaches a publish capability which includes:
receiving ..., ...., ..., ..., or a publish messages.
(“PUBLISH/SUBSCRIBE/NOTIFY messages are used for presence”; Batteram et al.; p. 24, left col., last para.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the publish capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the publish as taught by the message capability of Batteram et al., the benefits of improved performance (Batteram et al.; p.30, two para. from bottom) are achieved.

As to claim 18:
Mantipragada et al. as described above does not explicitly teach:
wherein the predetermined time delays are based on a class of user.

However, Batteram et al. et al. further teaches a priority capability which includes:
wherein the predetermined time delays are based on a class of user.
(“Prioritization policies can also be defined such that different enterprise customers of the service provider are served according to service level agreements (SLAs) negotiated with them. As a result, excessive requests from one customer can be filtered and rejected in order to avoid violation of the SLAs with other customers.”; Batteram et al.; p.24, right col., para. 3)
	(“To avoid retransmissions, instead of dropping a request, it is recommended to respond with an error code, such as 503 service unavailable for congestion control [4], and additionally inserting a “Retry-After:” header in the response.”; Batteram et al.; p.29, left col. last para.
	(where
	“customers...SLA” maps to “class of user”,
	“Retry-After” maps to “predetermined time delays”, where “one customer can be filtered and rejected”, is interpreted as the “one customer” is rejected with a “Retry-After” and “other customers” are not rejected with a “Retry-After”, so there is not delay for the “other customers”, which maps to “based on”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the priority capability as taught by the SLA of Batteram et al., the benefits of improved performance (Batteram et al.; p.30, two para. from bottom) are achieved.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Parthasarathy et al. US 20200120000.

As to claim 4:
Mantipragada et al. as described above does not explicitly teach:
wherein the predetermined time delays are based on a class of user.

However, Parthasarathy et al. et al. further teaches an SLA capability which includes:
wherein the predetermined time delays are based on a class of user.
(“It will be understood that each microservice may have a different delay. For example, microservice 210 may have, may have an average delay of 2 sec, whereas another microservice (e.g., 214) may have an average delay of 50 msec. In one aspect, the auto tuner engine discussed herein is configured to optimize retry and timeout values such that the overall latency perceived by the end user 202 is minimized, while a threshold error rate is not exceeded. To that end, the auto tuner engine may include a suite of machine learning techniques that enable end users to not only specify latency constraints through SLA's, but also automatically tune the timeout and retry parameters for each service to minimize system error rates.”; Parthasarathy et al.; 0044)
(“A distributed tracing tool can measure the length of time and the number of retries associated for each microservice. In this way, bottlenecks in the system can be identified and cured by appropriate settings of timeout and retry, as discussed herein.”; Parthasarathy et al.; 0057)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLA capability of Parthasarathy et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the SLA capability as taught by the SLA of Parthasarathy et al., the benefits of improved performance (Parthasarathy et al.; 0027) are achieved.

As to claim 11:
Mantipragada et al. as described above does not explicitly teach:
wherein the predetermined time delays are based on a class of user.

However, Parthasarathy et al. et al. further teaches an SLA capability which includes:
wherein the predetermined time delays are based on a class of user.
(“It will be understood that each microservice may have a different delay. For example, microservice 210 may have, may have an average delay of 2 sec, whereas another microservice (e.g., 214) may have an average delay of 50 msec. In one aspect, the auto tuner engine discussed herein is configured to optimize retry and timeout values such that the overall latency perceived by the end user 202 is minimized, while a threshold error rate is not exceeded. To that end, the auto tuner engine may include a suite of machine learning techniques that enable end users to not only specify latency constraints through SLA's, but also automatically tune the timeout and retry parameters for each service to minimize system error rates.”; Parthasarathy et al.; 0044)
(“A distributed tracing tool can measure the length of time and the number of retries associated for each microservice. In this way, bottlenecks in the system can be identified and cured by appropriate settings of timeout and retry, as discussed herein.”; Parthasarathy et al.; 0057)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLA capability of Parthasarathy et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the SLA capability as taught by the SLA of Parthasarathy et al., the benefits of improved performance (Parthasarathy et al.; 0027) are achieved.

As to claim 18:
Mantipragada et al. as described above does not explicitly teach:
wherein the predetermined time delays are based on a class of user.

However, Parthasarathy et al. et al. further teaches an SLA capability which includes:
wherein the predetermined time delays are based on a class of user.
(“It will be understood that each microservice may have a different delay. For example, microservice 210 may have, may have an average delay of 2 sec, whereas another microservice (e.g., 214) may have an average delay of 50 msec. In one aspect, the auto tuner engine discussed herein is configured to optimize retry and timeout values such that the overall latency perceived by the end user 202 is minimized, while a threshold error rate is not exceeded. To that end, the auto tuner engine may include a suite of machine learning techniques that enable end users to not only specify latency constraints through SLA's, but also automatically tune the timeout and retry parameters for each service to minimize system error rates.”; Parthasarathy et al.; 0044)
(“A distributed tracing tool can measure the length of time and the number of retries associated for each microservice. In this way, bottlenecks in the system can be identified and cured by appropriate settings of timeout and retry, as discussed herein.”; Parthasarathy et al.; 0057)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLA capability of Parthasarathy et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the SLA capability as taught by the SLA of Parthasarathy et al., the benefits of improved performance (Parthasarathy et al.; 0027) are achieved.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Mobarak et al. US 8605869.

As to claim 5:
Mantipragada et al. as described above does not explicitly teach:
wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.

However, Mobarak et al. et al. further teaches a message capability which includes:
wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.
(“(53) TABLE-US-00001 TABLE 1 Informational Responses (1xx) 100 Trying (extended search being performed may take a significant time 180 Ringing 181 Call Is Being Forwarded 182 Queued 183 Session Progress Successful Responses (2xx) 200 OK 202 accepted: It Indicates that the request has been understood but actually can't be processed Redirection Responses (3xx) 300 Multiple Choices 301 Moved Permanently 302 Moved Temporarily 305 Use Proxy 380 Alternative Service Client Failure Responses (4xx) 400 Bad Request 401 Unauthorized (Used only by registrars or user agents). 402 Payment Required (Reserved for future use) 403 Forbidden 404 Not Found (User not found) 405 Method Not Allowed 406 Not Acceptable 407 Proxy Authentication Required 408 Request Timeout (Couldn't find the user in time) 410 Gone (The user existed once, but is not available here any more.) 412 Conditional Request Failed 413 Request Entity Too Large 414 Request-URI Too Long 415 Unsupported Media Type 416 Unsupported URI Scheme 417 Unknown Resource-Priority 420 Bad Extension (Bad SIP Protocol Extension used, not understood by the server) 421 Extension Required 422 Session Interval Too Small 423 Interval Too Brief 428 Use Identity Header 429 Provide Referrer Identity 433 Anonymity Disallowed 436 Bad Identity-Info 437 Unsupported Certificate 438 Invalid Identity Header 480 Temporarily Unavailable 481 Call/Transaction Does Not Exist 482 Loop Detected 483 Too Many Hops 484 Address Incomplete 485 Ambiguous 486 Busy Here 487 Request Terminated 488 Not Acceptable Here 489 Bad Event 491 Request Pending 493 Undecipherable (Could not decrypt S/MIME body part) 494 Security Agreement Required Server Failure Responses (5xx) 500 Server Internal Error 501 Not Implemented: The SIP request method is not implemented here 502 Bad Gateway 503 Service Unavailable 504 Server Time-out 505 Version Not Supported: The server does not support this version of the SIP protocol 513 Message Too Large 580 Precondition Failure Global Failure Responses (6xx) 600 Busy Everywhere 603 Decline 604 Does Not Exist Anywhere 606 Not Acceptable”; Table 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the message capability of Mobarak et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the message capability as taught by the SLA of Mobarak et al., the benefits of improved efficiency (Mobarak et al.; col. 1, lines 50-54) are achieved.

As to claim 12:
Mantipragada et al. as described above does not explicitly teach:
wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.

However, Mobarak et al. et al. further teaches a message capability which includes:
wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.
(“(53) TABLE-US-00001 TABLE 1 Informational Responses (1xx) 100 Trying (extended search being performed may take a significant time 180 Ringing 181 Call Is Being Forwarded 182 Queued 183 Session Progress Successful Responses (2xx) 200 OK 202 accepted: It Indicates that the request has been understood but actually can't be processed Redirection Responses (3xx) 300 Multiple Choices 301 Moved Permanently 302 Moved Temporarily 305 Use Proxy 380 Alternative Service Client Failure Responses (4xx) 400 Bad Request 401 Unauthorized (Used only by registrars or user agents). 402 Payment Required (Reserved for future use) 403 Forbidden 404 Not Found (User not found) 405 Method Not Allowed 406 Not Acceptable 407 Proxy Authentication Required 408 Request Timeout (Couldn't find the user in time) 410 Gone (The user existed once, but is not available here any more.) 412 Conditional Request Failed 413 Request Entity Too Large 414 Request-URI Too Long 415 Unsupported Media Type 416 Unsupported URI Scheme 417 Unknown Resource-Priority 420 Bad Extension (Bad SIP Protocol Extension used, not understood by the server) 421 Extension Required 422 Session Interval Too Small 423 Interval Too Brief 428 Use Identity Header 429 Provide Referrer Identity 433 Anonymity Disallowed 436 Bad Identity-Info 437 Unsupported Certificate 438 Invalid Identity Header 480 Temporarily Unavailable 481 Call/Transaction Does Not Exist 482 Loop Detected 483 Too Many Hops 484 Address Incomplete 485 Ambiguous 486 Busy Here 487 Request Terminated 488 Not Acceptable Here 489 Bad Event 491 Request Pending 493 Undecipherable (Could not decrypt S/MIME body part) 494 Security Agreement Required Server Failure Responses (5xx) 500 Server Internal Error 501 Not Implemented: The SIP request method is not implemented here 502 Bad Gateway 503 Service Unavailable 504 Server Time-out 505 Version Not Supported: The server does not support this version of the SIP protocol 513 Message Too Large 580 Precondition Failure Global Failure Responses (6xx) 600 Busy Everywhere 603 Decline 604 Does Not Exist Anywhere 606 Not Acceptable”; Table 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the message capability of Mobarak et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the message capability as taught by the SLA of Mobarak et al., the benefits of improved efficiency (Mobarak et al.; col. 1, lines 50-54) are achieved.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Chiang US 20180103500 (hereinafter “Chiang2”).

As to claim 6:
Mantipragada et al. as described above does not explicitly teach:
the SIP response messages include provisional response codes.

However, Chiang2 further teaches a provisional capability which includes:
the SIP response messages include provisional response codes.
(“In some examples, at block 504, terminal 102 can determine a failure status associated with the result code using a predetermined result mapping. For example, the predetermined result mapping can include a lookup table (LUT) or other stored information associating the result code with a failure status. Example failure-status values or categories of values are listed in Table 1. For example, “Proceeding” can represent a specific status value such as the text string “PROCEEDING”, or can represent a category of status values, such as SIP 1xx (codes 100-199). As used herein, a SIP response code ending in “xx”, e.g., a SIP 1xx Provisional response, signifies any response of, e.g., class 1 of SIP responses (RFC 3261, §7.2).”; Chiang et al.; 0064)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the provisional capability of Chiang2 into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the provisional capability as taught by the message capability at taught by Chiang2, the benefits of reduced load (Chiang2; 0029) are achieved.

As to claim 13:
Mantipragada et al. as described above does not explicitly teach:
the SIP response messages include provisional response codes.

However, Chiang2 further teaches a provisional capability which includes:
the SIP response messages include provisional response codes.
(“In some examples, at block 504, terminal 102 can determine a failure status associated with the result code using a predetermined result mapping. For example, the predetermined result mapping can include a lookup table (LUT) or other stored information associating the result code with a failure status. Example failure-status values or categories of values are listed in Table 1. For example, “Proceeding” can represent a specific status value such as the text string “PROCEEDING”, or can represent a category of status values, such as SIP 1xx (codes 100-199). As used herein, a SIP response code ending in “xx”, e.g., a SIP 1xx Provisional response, signifies any response of, e.g., class 1 of SIP responses (RFC 3261, §7.2).”; Chiang et al.; 0064)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the provisional capability of Chiang2 into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the provisional capability as taught by the message capability at taught by Chiang2, the benefits of reduced load (Chiang2; 0029) are achieved.


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Johnson et al. US 20100149972 and Boucadair et al. WO 2009122071 (citations are from English translation).

As to claim 7:
Mantripragada et al. as described above does not explicitly teach:
wherein the first threshold and second threshold include overload control activate rates associated with a base station 

However, Chiang further teaches an access point capability which includes:
associated with a base station 
(“Accessing the IMS core through a Wi-Fi access network typically involves the UE 100 communicating with the IMS core through a Wi-Fi access point (AP). Providing access to the IMS core through non-3GPP RANs has opened the door to recent advancements in IMS-based services, such as the introduction of Wi-Fi calling, which allows users to initiate and receive calls over an available Wi-Fi AP.”; Chiang; 0020)
(“Session Initiation Protocol (SIP) may be used for transmitting messages, such as registration messages (e.g., registration requests), subscription messages, communication session messages, and the like, to the IMS core (e.g., to the IMS nodes 102), and for receiving messages (e.g., registration responses) therefrom. SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions (e.g., a multimedia telephony call) over packet networks, and to authenticate access to IMS-based services. As used herein, a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol, and a “SIP response” is a message that is sent from the IMS core (e.g., from any of the IMS nodes 102 in FIG. 1) to a UE, such as the UE 100, using SIP protocol.”; Chiang; 0024)
(where
“allows users to initiate and receive calls over an available Wi-Fi AP”/” a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol,”/FIG. 1 maps to “wireless uplink”, where “Wi-Fi” maps to “wireless”, “message that is sent from a UE...to the IMS core” via “Wi-Fi” is considered as requiring an “uplink” in order to perform “sent from”
 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access point capability of Chiang into Mantripragada et al. By modifying the service provider network/telecommunications network of Mantripragada et al. to include the access point capability as taught by the network of Chiang, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved registration (Chiang; 0009) are achieved.

However, Boucadair et al. further teaches an overload capability which includes:
wherein the first threshold and second threshold include overload control activate rates
(“A fundamental criterion adopted by this invention is no longer the detection of the overload of a service equipment, but the prevention of an overload of the system, by relying on the actual load rates measured at the periphery or the core. of system The implementation of the invention is done by imposing load thresholds, or allowable load rates, not to be exceeded, at the edge equipments which allow the interconnection with third party operators or with networks of access to the network. The invention thus makes it possible to solve the technical problem of preventing overload phenomena such as the "Flash Crowds" phenomenon.”; Boucadair et al.; p.3, bottom of page and p.4 top of page)
(“According to another aspect of the invention, the edge equipment further acts as a configuration equipment according to the invention. According to this distributed embodiment, the edge equipment receives the actual load rates from other edge equipment and calculates new load rates allowed for such equipment, such that the overall load rate of the service platform remains below an authorized global charge rate. One advantage is not to overload the equipment of the core of the system Finally, the invention relates to a system for implementing an application service in an IP telecommunications network, said system comprising a plurality of devices including edge equipment capable of relaying application session establishment messages between system equipment and service access networks; characterized in that it comprises: at least one configuration equipment according to the invention and in that the edge equipment comprises the following means: sending an effective load rate to a configuration equipment of said system; receiving a new authorized load rate from said configuration equipment; and - regulating a processing of signaling requests received by said edge equipment according to the new authorized charging rate,”; Boucadair et al.; p.6, top of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the overload capability of Boucadair et al. into Mantripragada et al. By modifying the messaging/processing of Mantripragada et al. to include the overload capability as taught by the messaging/processing of Boucadair et al., the benefits of reduced false-positives (Mantripragada et al.; 0087) with optimized resources (Boucadair et al.; p.11, bottom of page) are achieved.

As to claim 14:
Mantripragada et al. as described above does not explicitly teach:
wherein the first threshold and second threshold include overload control activate rates associated with a base station 

However, Chiang further teaches an access point capability which includes:
associated with a base station 
(“Accessing the IMS core through a Wi-Fi access network typically involves the UE 100 communicating with the IMS core through a Wi-Fi access point (AP). Providing access to the IMS core through non-3GPP RANs has opened the door to recent advancements in IMS-based services, such as the introduction of Wi-Fi calling, which allows users to initiate and receive calls over an available Wi-Fi AP.”; Chiang; 0020)
(“Session Initiation Protocol (SIP) may be used for transmitting messages, such as registration messages (e.g., registration requests), subscription messages, communication session messages, and the like, to the IMS core (e.g., to the IMS nodes 102), and for receiving messages (e.g., registration responses) therefrom. SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions (e.g., a multimedia telephony call) over packet networks, and to authenticate access to IMS-based services. As used herein, a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol, and a “SIP response” is a message that is sent from the IMS core (e.g., from any of the IMS nodes 102 in FIG. 1) to a UE, such as the UE 100, using SIP protocol.”; Chiang; 0024)
(where
“allows users to initiate and receive calls over an available Wi-Fi AP”/” a “SIP request” is a message that is sent from a UE, such as the UE 100, to the IMS core (e.g., to any of the IMS nodes 102 in FIG. 1) using SIP protocol,”/FIG. 1 maps to “wireless uplink”, where “Wi-Fi” maps to “wireless”, “message that is sent from a UE...to the IMS core” via “Wi-Fi” is considered as requiring an “uplink” in order to perform “sent from”
 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access point capability of Chiang into Mantripragada et al. By modifying the service provider network/telecommunications network of Mantripragada et al. to include the access point capability as taught by the network of Chiang, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved registration (Chiang; 0009) are achieved.

However, Boucadair et al. further teaches an overload capability which includes:
wherein the first threshold and second threshold include overload control activate rates
(“A fundamental criterion adopted by this invention is no longer the detection of the overload of a service equipment, but the prevention of an overload of the system, by relying on the actual load rates measured at the periphery or the core. of system The implementation of the invention is done by imposing load thresholds, or allowable load rates, not to be exceeded, at the edge equipments which allow the interconnection with third party operators or with networks of access to the network. The invention thus makes it possible to solve the technical problem of preventing overload phenomena such as the "Flash Crowds" phenomenon.”; Boucadair et al.; p.3, bottom of page and p.4 top of page)
(“According to another aspect of the invention, the edge equipment further acts as a configuration equipment according to the invention. According to this distributed embodiment, the edge equipment receives the actual load rates from other edge equipment and calculates new load rates allowed for such equipment, such that the overall load rate of the service platform remains below an authorized global charge rate. One advantage is not to overload the equipment of the core of the system Finally, the invention relates to a system for implementing an application service in an IP telecommunications network, said system comprising a plurality of devices including edge equipment capable of relaying application session establishment messages between system equipment and service access networks; characterized in that it comprises: at least one configuration equipment according to the invention and in that the edge equipment comprises the following means: sending an effective load rate to a configuration equipment of said system; receiving a new authorized load rate from said configuration equipment; and - regulating a processing of signaling requests received by said edge equipment according to the new authorized charging rate,”; Boucadair et al.; p.6, top of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the overload capability of Boucadair et al. into Mantripragada et al. By modifying the messaging/processing of Mantripragada et al. to include the overload capability as taught by the messaging/processing of Boucadair et al., the benefits of reduced false-positives (Mantripragada et al.; 0087) with optimized resources (Boucadair et al.; p.11, bottom of page) are achieved.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Batteram et al., “SIP Message Prioritization and Its Applications”, 2006, Bell Labs Technical Journal, pp.21-36 (Non-Patent Literature Documents citation #1 listed on IDS dated 4/29/2022) and Mobarak et al. US 8605869.

As to claim 19:
Mantipragada et al. as described above does not explicitly teach:
wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.

However, Mobarak et al. et al. further teaches a message capability which includes:
wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.
(“(53) TABLE-US-00001 TABLE 1 Informational Responses (1xx) 100 Trying (extended search being performed may take a significant time 180 Ringing 181 Call Is Being Forwarded 182 Queued 183 Session Progress Successful Responses (2xx) 200 OK 202 accepted: It Indicates that the request has been understood but actually can't be processed Redirection Responses (3xx) 300 Multiple Choices 301 Moved Permanently 302 Moved Temporarily 305 Use Proxy 380 Alternative Service Client Failure Responses (4xx) 400 Bad Request 401 Unauthorized (Used only by registrars or user agents). 402 Payment Required (Reserved for future use) 403 Forbidden 404 Not Found (User not found) 405 Method Not Allowed 406 Not Acceptable 407 Proxy Authentication Required 408 Request Timeout (Couldn't find the user in time) 410 Gone (The user existed once, but is not available here any more.) 412 Conditional Request Failed 413 Request Entity Too Large 414 Request-URI Too Long 415 Unsupported Media Type 416 Unsupported URI Scheme 417 Unknown Resource-Priority 420 Bad Extension (Bad SIP Protocol Extension used, not understood by the server) 421 Extension Required 422 Session Interval Too Small 423 Interval Too Brief 428 Use Identity Header 429 Provide Referrer Identity 433 Anonymity Disallowed 436 Bad Identity-Info 437 Unsupported Certificate 438 Invalid Identity Header 480 Temporarily Unavailable 481 Call/Transaction Does Not Exist 482 Loop Detected 483 Too Many Hops 484 Address Incomplete 485 Ambiguous 486 Busy Here 487 Request Terminated 488 Not Acceptable Here 489 Bad Event 491 Request Pending 493 Undecipherable (Could not decrypt S/MIME body part) 494 Security Agreement Required Server Failure Responses (5xx) 500 Server Internal Error 501 Not Implemented: The SIP request method is not implemented here 502 Bad Gateway 503 Service Unavailable 504 Server Time-out 505 Version Not Supported: The server does not support this version of the SIP protocol 513 Message Too Large 580 Precondition Failure Global Failure Responses (6xx) 600 Busy Everywhere 603 Decline 604 Does Not Exist Anywhere 606 Not Acceptable”; Table 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the message capability of Mobarak et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the message capability as taught by the SLA of Mobarak et al., the benefits of improved efficiency (Mobarak et al.; col. 1, lines 50-54) are achieved.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Parthasarathy et al. US 20200120000 and Mobarak et al. US 8605869.

As to claim 19:
Mantipragada et al. as described above does not explicitly teach:
wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.

However, Mobarak et al. et al. further teaches a message capability which includes:
wherein sending SIP response messages further comprises: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.
(“(53) TABLE-US-00001 TABLE 1 Informational Responses (1xx) 100 Trying (extended search being performed may take a significant time 180 Ringing 181 Call Is Being Forwarded 182 Queued 183 Session Progress Successful Responses (2xx) 200 OK 202 accepted: It Indicates that the request has been understood but actually can't be processed Redirection Responses (3xx) 300 Multiple Choices 301 Moved Permanently 302 Moved Temporarily 305 Use Proxy 380 Alternative Service Client Failure Responses (4xx) 400 Bad Request 401 Unauthorized (Used only by registrars or user agents). 402 Payment Required (Reserved for future use) 403 Forbidden 404 Not Found (User not found) 405 Method Not Allowed 406 Not Acceptable 407 Proxy Authentication Required 408 Request Timeout (Couldn't find the user in time) 410 Gone (The user existed once, but is not available here any more.) 412 Conditional Request Failed 413 Request Entity Too Large 414 Request-URI Too Long 415 Unsupported Media Type 416 Unsupported URI Scheme 417 Unknown Resource-Priority 420 Bad Extension (Bad SIP Protocol Extension used, not understood by the server) 421 Extension Required 422 Session Interval Too Small 423 Interval Too Brief 428 Use Identity Header 429 Provide Referrer Identity 433 Anonymity Disallowed 436 Bad Identity-Info 437 Unsupported Certificate 438 Invalid Identity Header 480 Temporarily Unavailable 481 Call/Transaction Does Not Exist 482 Loop Detected 483 Too Many Hops 484 Address Incomplete 485 Ambiguous 486 Busy Here 487 Request Terminated 488 Not Acceptable Here 489 Bad Event 491 Request Pending 493 Undecipherable (Could not decrypt S/MIME body part) 494 Security Agreement Required Server Failure Responses (5xx) 500 Server Internal Error 501 Not Implemented: The SIP request method is not implemented here 502 Bad Gateway 503 Service Unavailable 504 Server Time-out 505 Version Not Supported: The server does not support this version of the SIP protocol 513 Message Too Large 580 Precondition Failure Global Failure Responses (6xx) 600 Busy Everywhere 603 Decline 604 Does Not Exist Anywhere 606 Not Acceptable”; Table 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the message capability of Mobarak et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the message capability as taught by the SLA of Mobarak et al., the benefits of improved efficiency (Mobarak et al.; col. 1, lines 50-54) are achieved.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Batteram et al., “SIP Message Prioritization and Its Applications”, 2006, Bell Labs Technical Journal, pp.21-36 (Non-Patent Literature Documents citation #1 listed on IDS dated 4/29/2022) and Mobarak et al. US 8605869 and Chiang US 20180103500 (hereinafter “Chiang2”).

As to claim 20:
Mantipragada et al. as described above does not explicitly teach:
the SIP response messages include provisional response codes.

However, Chiang2 further teaches a provisional capability which includes:
the SIP response messages include provisional response codes.
(“In some examples, at block 504, terminal 102 can determine a failure status associated with the result code using a predetermined result mapping. For example, the predetermined result mapping can include a lookup table (LUT) or other stored information associating the result code with a failure status. Example failure-status values or categories of values are listed in Table 1. For example, “Proceeding” can represent a specific status value such as the text string “PROCEEDING”, or can represent a category of status values, such as SIP 1xx (codes 100-199). As used herein, a SIP response code ending in “xx”, e.g., a SIP 1xx Provisional response, signifies any response of, e.g., class 1 of SIP responses (RFC 3261, §7.2).”; Chiang et al.; 0064)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the provisional capability of Chiang2 into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the provisional capability as taught by the message capability at taught by Chiang2, the benefits of reduced load (Chiang2; 0029) are achieved.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (U.S. Patent Applications Publications citation #6 listed on IDS dated 4/29/2022) in view of Sparks et al. US 20100030914 (U.S. Patent Applications Publications citation #4 listed on IDS dated 4/29/2022) and in further view of Chiang US 20180183839 (U.S. Patent Applications Publications citation #8 listed on IDS dated 4/29/2022) and Parthasarathy et al. US 20200120000 and Mobarak et al. US 8605869 and Chiang US 20180103500 (hereinafter “Chiang2”).

As to claim 20:
Mantipragada et al. as described above does not explicitly teach:
the SIP response messages include provisional response codes.

However, Chiang2 further teaches a provisional capability which includes:
the SIP response messages include provisional response codes.
(“In some examples, at block 504, terminal 102 can determine a failure status associated with the result code using a predetermined result mapping. For example, the predetermined result mapping can include a lookup table (LUT) or other stored information associating the result code with a failure status. Example failure-status values or categories of values are listed in Table 1. For example, “Proceeding” can represent a specific status value such as the text string “PROCEEDING”, or can represent a category of status values, such as SIP 1xx (codes 100-199). As used herein, a SIP response code ending in “xx”, e.g., a SIP 1xx Provisional response, signifies any response of, e.g., class 1 of SIP responses (RFC 3261, §7.2).”; Chiang et al.; 0064)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the provisional capability of Chiang2 into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the provisional capability as taught by the message capability at taught by Chiang2, the benefits of reduced load (Chiang2; 0029) are achieved.


Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20160366607 – teaches overload rate associated with eNB (see para. 0037).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464